Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3475 Filed 11/10/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                    Case No. 17-20668

JAMES BELLMORE,

                Defendant.
________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                             RELEASE

       Defendant James Bellmore pleaded guilty to conspiracy to distribute and

possess with intent to distribute heroin and fentanyl. (ECF No. 169, PageID.399.) On

May 7, 2019, the court sentenced him to seventy-four months imprisonment. (ECF No.

314, PageID.1567.)

       Defendant has filed a “Motion for Compassionate Release.” (ECF No. 366.) He

argues the health risk presented by the Coronavirus Disease (“COVID-19”) while

incarcerated at FCI Terre Haute justifies a reduction in sentence to time served. The

government filed a response. (ECF No. 371.) The court has reviewed the record and

does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion

will be denied.

       A court may reduce a term of imprisonment if it determines “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and
Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3476 Filed 11/10/20 Page 2 of 7




determine if a sentence reduction “is consistent with applicable policy statements issued

by the Sentencing Commission.” Id.

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

must “not [be] a danger to the safety of any other person or to the community” under 18

U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

case an extraordinary and compelling reason other than, or in combination with, the

reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

released Program Statement 5050.50 to guide its determination of extraordinary and

compelling circumstances. 1 Federal Bureau of Prisons, U.S. Department of Justice,

Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).




1      After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
remain divided over whether only the BOP Director may determine if a defendant’s
circumstances fall within the category of “Other Reasons.” Compare United States v.
Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
Young, 458 F. Supp. 3d 838, 845 (M.D. Tenn. 2020) (“[F]ederal judges are no longer
constrained by the BOP Director’s determination of what constitutes extraordinary and
compelling reasons for a sentence reduction.”).
                                             2
Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3477 Filed 11/10/20 Page 3 of 7




       In all, a defendant seeking compassionate release must present “extraordinary

and compelling” circumstances, must have § 3553(a)’s sentencing factors that weigh in

his favor, must not be a threat to others as determined by § 3142(g), and must fit within

one of the four categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. §

3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B1.13; see also United States v.

Allen, 819 F. App’x 418, 419 (6th Cir. 2020).

       Defendant claims he has high blood pressure (hypertension), Wolff-Parkinson-

White syndrome (“WPW”), a growth in his throat, and hepatitis C. (ECF No. 366,

PageID.3060.) His medical records confirm he has hypertension and hepatitis C and

that he receives treatment for both. (ECF No. 371-3, PageID.3123, 3099, 3108.) The

growth on his larynx is benign and actively monitored. (Id., PageID.3123, 3099, 3111.)

Medical records from 2019 mention WPW, which can cause irregular heart rhythms, but

no treatment has been needed or requested. See Wolff-Parkinson-White (WPW)

Syndrome, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/wolff-

parkinson-white-syndrome/symptoms-causes/syc-20354626 (last visited Oct. 30, 2020).

(ECF No. 371-4, PageID.3214.)

       Before the court may consider a motion for compassionate release, Defendant

must exhaust administrative remedies. United States v. Alam, 960 F.3d 831, 834 (6th

Cir. 2020) (quotation removed) (“When properly invoked, mandatory claim-processing

rules must be enforced.”). Under § 3582(c)(1)(A), an inmate may seek compassionate

release himself only if he submits a request for compassionate release to his warden

and he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to




                                             3
Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3478 Filed 11/10/20 Page 4 of 7




bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request .

. . whichever is earlier.”

       Defendant presents no evidence that he exhausted administrative remedies

before filing his motion. The government informs the court that the BOP “has not

received any reduction in sentence request from [Defendant].” (ECF No. 371,

PageID.3081.) Without any indication that Defendant has complied with § 3582(c)(1)(A),

denial due to lack of exhaustion is warranted.

       Nonetheless, the court will address the merits of Defendant’s request, and finds

that he does not qualify for compassionate release. Defendant does not fall within the

“Medical Condition of the Defendant” category in § 1B1.13 of the Sentencing

Guidelines. He is not currently “suffering from a terminal illness.” U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. n.1(A)(i). Nor is he “suffering from a serious physical

or medical condition . . . that substantially diminishes [his] ability . . . to provide self-care

. . . and from which he . . . is not expected to recover.” Id. § 1B1.13 cmt. n.1(A)(ii). There

is no indication that Defendant’s condition is deteriorating or that he is in a critical state

and unable to provide self-care. 18 U.S.C. § 3582(c)(1)(A); U.S. Sentencing Guidelines

Manual § 1B1.13 cmt. n.1(A)(ii).

       Defendant’s circumstances are also not “extraordinary and compelling.” 18

U.S.C. § 3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked

extent.” Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

“Compelling” is defined as “tending to convince or convert by or as if by forcefulness of

evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020). A

court in this district has described the requirements of “extraordinary” in the context of


                                                4
Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3479 Filed 11/10/20 Page 5 of 7




compassionate release “as beyond what is usual, customary, regular, or common,” and

a “‘compelling reason’ as one so great that irreparable harm or injustice would result if

the relief is not granted.” United States v. Sapp, Case No. 14-20520, 2020 WL 515935,

at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.).

       Defendant is fifty-three years old. His essential hypertension is common and

treatable. Hypertension affects “[n]early half of adults in the United States . . . or 45%.”

Facts About Hypertension, Centers for Disease Control and Prevention,

https://www.cdc.gov/bloodpressure/facts.htm (last visited Oct. 30, 2020). With proper

monitoring, the condition can be successfully treated and controlled. See High Blood

Pressure (Hypertension), Mayo Clinic, https://www.mayoclinic.org/diseases-

conditions/high-blood-pressure/diagnosis-treatment/drc-20373417 (last visited Oct. 30,

2020) (“Changing your lifestyle can go a long way toward controlling high blood

pressure.”); Prevent and Manage High Blood Pressure, Centers for Disease Control and

Prevention, https://www.cdc.gov/bloodpressure/prevent_manage.htm (last visited Oct.

30, 2020) (“Whatever your age, you can take steps each day to keep your blood

pressure in a healthy range.”). Defendant’s hepatitis C receives regular treatment and

the benign growth in his neck is actively monitored. (ECF No. 371-3, PageID.3099-

3101, 3111, 3113.) WPW appears to have little to no impact on his current life and

health. For many, the condition “doesn’t cause serious problems.” Mayo Clinic, supra;

Wolff-Parkinson-White Syndrome, Cedars Sinai, https://www.cedars-sinai.org/health-

library/diseases-and-conditions/w/wolff-parkinson-white-syndrome.html (last visited Oct.

30, 2020) (“WPW usually is not a major problem for most people. You can manage or




                                              5
Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3480 Filed 11/10/20 Page 6 of 7




correct the condition with treatment.”). As it stands, Defendant’s medical conditions are

not grave, exceptional, or extreme. 18 U.S.C. § 3582(c)(1)(A).

         The outbreak of COVID-19 does not alter this analysis. Defendant is

incarcerated at FCI Terre Haute. Over the course of the last eight months, 130 inmates

have contracted COVID-19. However, there are now only eleven active cases. COVID-

19: Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited Oct. 30, 2020). The prison houses 1,093 inmates. FCI Terre Haute, Federal

Bureau of Prisons, https://www.bop.gov/locations/institutions/tha/ (last visited Oct. 30,

2020).

         The BOP has taken countermeasures to mitigate the spread of COVID-19. For

instance, all newly arriving inmates are tested and placed in quarantine. BOP

Implementing Modified Operations, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 30, 2020).

Prisoners cannot leave quarantine until they test negative. Id. Symptomatic inmates are

isolated, tested, and treated. Id.; Federal Bureau of Prisons, U.S. Department of Justice,

Correcting Myths and Misinformation About BOP and COVID-19 (2020).

         While in prison, Defendant receives monitoring and treatment. (E.g., ECF No.

371-3, PageID.3099-3101, 3111, 3113.) The court has few assurances as to

Defendant’s access to quality healthcare if released. COVID-19 will remain a risk, and

potentially a substantial one depending on his chosen behaviors. See How to Protect

Yourself & Others, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (last

visited Oct. 30, 2020) (detailing actions recommended to mitigate the risk of contracting


                                             6
Case 2:17-cr-20668-RHC-DRG ECF No. 375, PageID.3481 Filed 11/10/20 Page 7 of 7




COVID-19). This is significant given Defendant’s history of rule-breaking and high-risk

activities. He has five felony convictions and has repeatedly violated probation. (ECF

No. 371, PageID.3089.) While in free society, he had a serious drug abuse problem.

(Id., PageID.3072-73.) He has overdosed on heroin/fentanyl at least once. (Id.,

PageID.3073.) In prison, Defendant is separated from his prior lifestyle; he has access

to care in a drug free environment.

        In considering whether to release Defendant, the court is invited to speculate as

to whether Defendant would more readily contract COVID-19 while an inmate at FCI

Terre Haute as compared to the community of his intended residence; whether he will, if

infected, develop serious symptoms; and whether his general heath and access to

quality healthcare, will improve were he to be released. The court is not convinced the

extraordinary remedy of compassionate release is warranted. Accordingly,

        IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

366) is DENIED.

                                                           s/Robert H. Cleland                                 /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: November 10, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 10, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                                      /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-20668.BELLMORE.MotionforCompassionateRelease.RMK (002).RHC.docx




                                                      7
